             Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 1 of 21




HARRIS, ST. LAURENT LLP
L. Reid Skibell
Evan W. Bolla
40 Wall St., 53rd Floor
New York, NY 10005
(t) 212-397-3370
(f) 212-202-6206

MCINTYRE THANASIDES BRINGGOLD
ELLIOTT GRIMALDI GUITO & MATTHEWS, P.A.
Christina Casadonte-Apostolou (pro hac vice pending)
Paul Thanasides (pro hac vice pending)
500 E. Kennedy Blvd., Suite 200,
Tampa, Florida 33602
(t) 813-223-0000
(f) 813-225-1221

Attorneys for Plaintiff Nitrous Funding LLC

                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 NITROUS FUNDING, LLC

                       Plaintiff,
                                                                  Civ. Action No.
        v.
                                                                  COMPLAINT
 CARDINAL EQUITY, LLC,

                       Defendant.



       Plaintiff Nitrous Funding, LLC (“Nitrous”), by and through undersigned counsel, states the

following as its Complaint against Defendant Cardinal Equity, LLC (“Cardinal”):

                                    NATURE OF THE CASE

       1.     Nitrous brings this action to obtain an equitable accounting and determine damages

stemming from Defendant Cardinal’s breach of the agreement governing Nitrous’ over $4 million

investment in merchant cash advances (“MCAs”) managed and administered by Cardinal.
             Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 2 of 21



        2.       Despite promising investors full transparency in both its public representations and

in its contract with Nitrous, Cardinal has refused requests by Nitrous’ professional auditor to

provide information necessary to assess Nitrous’ investments with Cardinal and to assure Nitrous

Cardinal is complying with its obligations.

        3.       Raising further concerns, Nitrous’ auditor’s investigation has uncovered significant

errors in the information Cardinal provided Nitrous, questionable systematic controls in place as

part of Cardinal’s information platform, unauthorized deductions to Nitrous’ investments to pay a

vendor, and a suspicious personal relationship between Cardinal and that vendor.

        4.       For these reasons, Nitrous brings the current suit for damages for breach of contract

and an accounting in order to determine the current status of Nitrous’ investment.

                                              PARTIES

        5.       Plaintiff Nitrous is a limited liability company organized under the laws of Florida.

Its principal place of business is located at 1800 NW Corporate Boulevard, Suite 300, Boca Raton,

Florida 33431.

        6.       Defendant Cardinal is a limited liability company organized under the laws of New

Jersey that does business in New York. Its principal place of business is located at 30 Wall Street,

New York, New York, 10005.

                                 JURISDICATION AND VENUE

        7.       This Court has jurisdiction pursuant to U.S.C. § 1332(a)(1) as the parties are

citizens of different States and the amount in controversy is greater than $75,000.

        8.       Venue is proper pursuant to U.S.C. § 1391 (b)(1) as Cardinal’s principle place of

business in located within this judicial district.




                                                     2
             Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 3 of 21



                                  GENERAL ALLEGATIONS

                            The Merchant Cash Advance Industry

       9.      A MCA is a bank-alternative financing product that provides a business quick

access to working capital through the sale of a portion of the business’s future credit card

receivables or gross sales receipts (the “Receivables”).

       10.     The business receives an up-front, lump sum payment it can use to fund its

immediate operational needs, which it repays from either an agreed-upon percentage of its daily

credit card sales, or fixed Automated Clearing House (“ACH”) debits from its business account,

until the contracted amount advanced for the MCA is repaid in full.

       11.     Often, MCAs are funded by financing companies using capital raised from multiple

investors through a process referred to as “syndication.”

       12.     In a syndication, direct financing companies or independent sales partners provide

information about MCA financing opportunities to companies offering MCA deal placement

services (“Deal Syndicators”) in exchange for commissions.

       13.     The Deal Syndicators then offer qualified investors or third-party financing

companies the opportunity to invest in the advance by purchasing a portion of the Receivables.

       14.     The capital raised from the investors, or “participants,” collectively, is used to fund

all or part of the advance. In return, the participants are paid from the Receivables in amounts

proportionate to their investment as funds are received.

       15.     A participant in a syndication has no right to enforce the underlying MCA

agreement, and no direct interest in the Receivables. It cannot collect funds owed by the business

pursuant to the underlying MCA agreement, nor access information about the performance of the

syndication on its own.




                                                 3
              Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 4 of 21



       16.      Due to the nature of the transaction, a participant must rely on a manager to act as

its agent in connection with the syndication. Often, the syndication manager is a “lead participant”

and an investor in the advance with an interest in the underlying MCA.

       17.      A critical part of syndication management involves keeping participants informed

by providing them access to data about the status of their investments. The importance of

providing participants quality, up-to-date information about each syndicated advance cannot be

overstated. Unless the syndication manager provides the participant accurate, comprehensive and

timely information, the participant has no way to determine whether the syndication is being

properly managed and cannot accurately assess the performance of its investment.

       18.      Since Deal Syndicators typically send investors leads on an on-going basis, having

the information necessary to assess the success of prior participations is material to an investor’s

ability to judge the quality of the syndications offered by the Deal Syndicator, and its decision

whether to participate in other offered investment leads.

             Cardinal Lures in Investors by Promising to Act in their Best Interests

       19.      Cardinal is a direct financing company and MCA Deal Syndicator that also

provides syndication management services. It claims to be “the leading authority in the world of

syndication management for syndicated merchant cash advances.”

       20.      For a fee, Cardinal offers to assume all management responsibilities related to

syndicated advances.

       21.      Cardinal claims the standard it employs in connection with its management services

involves diligence and transparency.

       22.      Cardinal promises on its website that it will “fully oversee the entire business cash

advance process” for investors by tracking and monitoring syndications, collecting and remitting




                                                  4
               Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 5 of 21



future purchased receivables to participants, reporting information and providing enforcement

services. Cardinal also claims its “transparent syndication model, reporting, and due diligence for

our partners will prove that ‘collections’ are our top priority!”

       23.      Cardinal acknowledges the nature of the relationship between participants and

syndication managers, and accepts that it is entrusted to act on participants’ behalf in connection

with the syndication. On its website, Cardinal promises investors it will:

          i.    “function as your broker to ensure your private equity is financially secure”; and

         ii.    “represent your syndicate and deal with your loan recipients on your behalf to

                ensure that payments are being made and distributed between all of the lenders

                according to the terms of the deal.”

                            Nitrous Invests in Cardinal Syndications

       24.      Nitrous is a company that provides working capital financing to small and medium

sized businesses by, among other things, investing in MCAs on a participation basis.

       25.      In the spring of 2017, Nitrous was searching for additional opportunities to invest

in the merchant financing sector.

       26.      Around that time, Nitrous learned about funding opportunities offered by Cardinal

through “Redbird,” a new proprietary accounting platform Cardinal developed to manage

syndications.

       27.      Cardinal claims on its website that Redbird uses “state of the art

technology” to help manage investor’s portfolio of syndications (“Participation Portfolio”), and

offers investors “complete control” over their investments. Cardinal promises investors that

Redbird offers greater transparency than other platforms by providing participants easily

accessible, up-to-date, and comprehensive information about their investments.




                                                  5
                Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 6 of 21



          28.    Based on the representations made by Cardinal, which Nitrous reasonably relied

on, and after conducting its own diligence, Nitrous elected to take the steps necessary to invest in

Cardinal’s syndications (the “Syndications”).

          29.    On August 29, 2017, Nitrous and Cardinal executed the Master Participation

Agreement (the “Agreement”). A copy of the Master Participation Agreement is attached hereto

as Exhibit A.

          30.    The Agreement established the relationship between Nitrous and Cardinal as

participant and lead participant, respectively, and set forth the parties’ general rights and

obligations in connection with all Cardinal syndications in which Nitrous would participate in the

future.

          31.    In the Agreement, Cardinal represented it would enter into contracts for MCAs by

advancing funds to businesses (the “Client”) in exchange for the purchase of Receivables (the

“Merchant Agreements”). See Agreement at ¶A. Cardinal specifically represented that the

Client’s obligations under the Merchant Agreements had been guaranteed. See Agreement at ¶C.

          32.    The Agreement provided that Cardinal, as lead participant, would, from time to

time, offer Nitrous opportunities to invest in these MCAs (the “Offer”) by funding a percentage of

the gross amount that had been advanced by Cardinal to the Client (the “Participation Percentage”).

See Agreement at ¶ ¶ A-B.

          33.    If Nitrous accepted an Offer, Nitrous agreed to pay Cardinal the Participation

Percentage (the “Participation Amount”), which included a fee to Cardinal for its management

services and access to its syndication platform (the “Management Fee”), and, if applicable, its

share of the commission owed to the independent sales agent (“Commission”) that provided

Cardinal the lead (the “Sales Agent”). See Agreement at ¶¶ 1.15,1.22, 1.23, 1.28, 2.2 and 2.3.




                                                 6
             Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 7 of 21



       34.     Nitrous agreed to pay all Cardinal’s direct out-of-pocket expenses incurred in

connection with Transaction including residual commissions owed to Sales Partners and any costs

for collecting the Receivables (the “Transaction Expenses”). See Agreement at §1.33.

       35.     In exchange, Nitrous acquired a percentage of the Receivables proportionate to the

Participation Amount. See Agreement at ¶¶ 1.23, 1.25, 2.1, and 2.3.

       36.     For each syndication Nitrous participated in, Cardinal issued and remitted to

Nitrous a Certificate of Participation that set forth a summary of the terms of the Syndication. A

copy of an example of one of a Certificate of Participation is attached hereto as Exhibit B. See

Agreement, §2.3-2.4.

       37.     The Certificate of Participation detailed Nitrous’ total investment in the

Syndication, amounts owed to Cardinal for the Management Fee and Commission, and the

recurring payment amount Nitrous would receive from Cardinal for its portion of Receivables. See

Exhibit B.

       38.     In exchange for the Management Fee, Cardinal assumed all management duties

related to the transaction. See Agreement at §5.1. Cardinal promised to manage the transaction

according to the standard of care provided in each Merchant Agreement, and with the same degree

of care that it follows in similar transactions. See Agreement at §§1.32; 5.1.

       39.     As part of its duties as manager, Cardinal agreed to collect the proceeds of the

Receivables and pay Nitrous its pro-rata share, less expenses and fees. See Agreement at ¶¶ 1.8;

2.3, 4.3. Cardinal specifically promised Nitrous it would receive its portion of the funds the day

after the funds were collected. Id.




                                                 7
              Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 8 of 21



        40.    Cardinal provided Nitrous a login to its Redbird syndication portal, where Nitrous

could purportedly access information detailing the status of the performance of each Syndication

(the “Account”) as of the previous business day. See Agreement at ¶¶ 1.30 and 4.1.

        41.    As part of its management duties, Cardinal was in charge of monitoring the

performance of the account for each Account, updating the Account’s performance status on

Redbird and enforcing the terms of the underlying merchant agreement so that funds were

collected, including the collection of funds in the event an Account defaulted.

        42.    Nitrous participated in its first Syndication with Cardinal in or around September

7, 2017.

        43.    In the months that followed, Nitrous received and accepted additional Offers to

participate in Cardinal Syndications through, Warren Fellus (“Warren Fellus”), who Nitrous

believed to be acting as agent for Cardinal.

        44.    Initially, Nitrous’ Participation Portfolio with Cardinal appeared to be performing

well.

        45.    Encouraged by its success, Nitrous proceeded to invest between $200,000 and

$250,000 a month as a participant in various Cardinal Syndications.

                Cardinal’s Mismanagement and False Promises Come to Light

        46.    Under the terms of the Agreement, after providing Nitrous written notice, Cardinal

could declare an Account in “liquidation” at any time if a default occurred under the terms of the

MCA agreement. See Agreement at § 6.1.

        47.    Once an Account was declared in liquidation, Cardinal could effectuate payment

from Nitrous for any fees and costs incurred to enforce Cardinal’s rights under the Merchant

Agreement, including attorneys’ fees and collections costs. See Agreement at ¶¶1.9 and 6.1.




                                                8
                Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 9 of 21



          48.    At Cardinal’s request, Nitrous executed an ACH form authorizing Cardinal to debit

amounts to fund its investments and pay any transaction expenses and collections costs from its

account (collectively, “Expenses”).

          49.    Naturally, Nitrous trusted Cardinal to only withdraw Expenses permitted under the

terms of the Agreement, and incurred as a result of actions intended to serve Nitrous’ interest of

maximizing the return on its investment.

          50.    In March 2018, approximately six months after its first participation with Cardinal,

Nitrous noticed a decline in its daily payments of its pro-rata share of Receivables from Cardinal,

and a material increase in the number of accounts Cardinal sent to “collections” (“Collections

Accounts”).

          51.    The information provided on Cardinal’s Redbird portal provided Nitrous little

clarity about what was going on with its investments.

          52.    Redbird indicated that Collections Accounts were “Closed: Early discount,”

“Closed: Write off” and “Closed: Settled” without providing any details beyond these imprecise

labels.

          53.    For Collections Accounts designated as actively in collections, Redbird lacked

sufficient detail for Nitrous to determine when or why those Accounts were sent to collections, or

the basis for the default Cardinal claimed, much less any way for Nitrous to evaluate if such

declaration of default was proper.

          54.    Cardinal’s collection efforts remained unclear from the information Cardinal made

available on Redbird. Nitrous had no way of knowing whether Cardinal was using commercially

reasonable efforts to collect the amounts owed, or properly disbursing funds collected according




                                                  9
             Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 10 of 21



to the terms of the Agreement. In other words, despite its promises of transparency, Cardinal’s

entire collection system was in fact a black box to investors.

       55.     Nitrous initially turned to Cardinal for an explanation. According to Cardinal, the

dip in daily income Nitrous observed was only a temporary situation. Cardinal assured Nitrous

that its Participation Portfolio was performing well.

       56.     As the number of Collections Accounts increased, the amount of expenses

purportedly incurred for collection efforts related to those accounts also increased.

       57.     While the Agreement obligated Nitrous to pay a portion of collection costs, that

obligation was triggered only after Cardinal first provided Nitrous written proof to support the

claimed expenses. See Agreement at ¶ ¶ 1.9, 6.1 and 6.2.

       58.     In a July 23, 2018 email, Cardinal informed Nitrous, for the first time, that it had

been billing Nitrous for collection costs without first providing Nitrous notice or supporting

documents, in violation of the terms of the Agreement. A copy of the July 23, 2018 email chain

is attached hereto as Exhibit C.

       59.     Nitrous learned that Cardinal had been making unauthorized deductions from its

bank account for over nine months. Morgan Quinn (“Quinn”), Cardinal’s Chief Operations

Officer, stated, “[f]or those not yet aware, ROJ has been debiting our syndicators since Sept 2017

to cover the cost of filing Confessions of Judgment against merchants in default” despite

Cardinal’s failure to provide the necessary documentation required to make such deductions from

Nitrous’ bank account. See id.

       60.     Quinn asked all syndicators to fill out an ACH form “to confirm [Cardinal’s]

collections company, ROJ, has the authorization to debit our syndicators’ accounts.” See id.




                                                 10
             Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 11 of 21



       61.     Nitrous’ managing member questioned Cardinal’s Chief Executive Officer and

Managing Partner, Arty Bujan (“Bujan”), as to why Cardinal needed authorization to debit its

account now if Cardinal had been properly doing so for over nine months. Bujan explained,

incorrectly, that Cardinal “already had authorization to debit and credit via our agreement,” making

it seem that such additional authority was simply an administrative paperwork issue. See id.

       62.     In reliance upon Bujan’s misrepresentation that Cardinal already possessed such

authority and that additional paperwork was administrative in nature, Nitrous executed and

returned the requested form. In executing the form, Nitrous trusted that Cardinal only asked for

the authorization because it was needed for it to effectuate the withdrawals necessary to properly

manage the Syndications.

       63.     The pace of Cardinal’s collections did not seem to improve.

       64.     Over the next several months, Nitrous made numerous requests to Cardinal for

information related to its Participation Portfolio and, specifically, how Cardinal was proceeding

with collection efforts against accounts in default. None of the information Cardinal provided in

response to the requests satisfied Nitrous’ concerns about how its investments were performing,

or how Cardinal was managing its Participation Portfolio.

       65.     In May 2019, faced with a paucity of information, Nitrous hired a professional

accountant to conduct a forensic analysis of its Participation Portfolio and prepare a comprehensive

report about the status of its investments in Cardinal’s Syndications (the “Auditor”).

       66.     On May 14, 2019, Nitrous’ managing member introduced its Auditor to Bujan via

email. In the email, he asked that Cardinal cooperate and provide the Auditor any information

needed to conduct her analysis.




                                                11
              Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 12 of 21



        67.        Shortly thereafter, the Auditor commenced her analysis of Nitrous’ Participation

Portfolio.

                               The Auditor’s Analysis of Nitrous’
                Participation Portfolio Ends with More Questions than Answers

        68.        Over the course of approximately three months, the Auditor reviewed and analyzed

information available on Redbird and certain other information provided by Cardinal. As part of

the investigation, the Auditor traveled to Cardinal’s New York office to review documents and

meet with Cardinal’s representatives about the Participation Portfolio.

        69.        During the course of the investigation, the Auditor found that Cardinal did not have

a full understanding of Nitrous’ Participation Portfolio. In fact, Cardinal excluded information for

eleven Nitrous Syndications from the collections report it prepared at the Auditor’s request.

        70.        The Auditor learned that the Redbird platform did not automatically track and

monitor accounts once those accounts were in collections. The Auditor also learned Cardinal did

not have a systematic procedure for tracking collections information or reporting that information

to participants.

        71.        According to Cardinal, it receives “periodic” reports from its “collections

companies,” and then manually enters updates into Redbird based on the new information.

Cardinal admitted, however, that some Accounts identified by the Auditor had not been timely

updated on Redbird, and were not current as of the last business day, as required under the terms

of the Agreement.

        72.        The procedures employed by Cardinal permitted it to manipulate the information

at will, and were otherwise ripe with opportunity for abuse.

        73.        Furthermore, Cardinal did not routinely save or track its updates on Redbird, or

notate when they were made. As a result, the Auditor could not determine when or how frequently



                                                    12
             Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 13 of 21



Cardinal updated the collections information on Redbird, or track the collections history of

Accounts to identify irregularities or trends in collections.

       74.     The Auditor identified a number of instances where Cardinal entered false or

misleading information onto Redbird about the Collections Accounts. Examples included

instances where “notes” entered by Cardinal into Redbird stated a payment plan was in effect (i.e.

$200/day), when no such plan was in place and no payments were recorded, as well as instances

where payments were recorded on Redbird as received prior to the time Cardinal collected those

payments.

       75.     The Auditor also identified instances wherein the collections information on

Redbird was inaccurate or inconsistent with the information reflected on Cardinal’s internal

collections reports.

       76.     In one instance, Cardinal designated an account on Redbird as “settled” before

Cardinal had paid Nitrous its share of funds collected (the “Collections”).

       77.     In another instance, the same account Cardinal designated as “Closed: Write-Off”

on Cardinal was listed as “Active” on Cardinal’s internal collections report.

       78.     The Auditor also discovered Cardinal sometimes waited weeks or months after

collecting funds before paying Nitrous its share, a material violation of the terms of the Agreement.

       79.     Due to the manner in which Cardinal provided the information, the Auditor was

unable to determine whether the collections costs charged to Nitrous were proper or accurate.

       80.     Cardinal refused to furnish any documentation whatsoever supporting the

collections costs purportedly incurred by its collections companies, despite the Auditor’s demand

and Cardinal’s obligation under the Agreement to furnish such information before charging

Nitrous such costs.




                                                  13
              Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 14 of 21



        81.      Likewise, the Auditor was unable to verify whether any of the collection efforts

Cardinal claimed had been undertaken had in fact been undertaken. Cardinal refused to provide

any information evidencing settlements or discounts purportedly provided by its collections

company in connection with the Collections Accounts. On Redbird, Cardinal indicated the

collections companies investigated assets, engaged in litigation, and communicated with Clients

in an effort to collect the amounts owed. Cardinal would not provide supporting documentation

related to any of these actions, despite the Auditor’s request.

        82.      In fact, Cardinal refused to provide any of the information the Auditor requested

related to its collection efforts.

        83.      Cardinal blamed its refusal to furnish collections information on the collections

company. Cardinal claimed the “collections company declines to provide copies of documents

and/or proprietary information regarding the collections process.”

        84.      Some of the specific requests made by the Auditor include communications

between the collections company and Clients, proof of monies collected, and copies of recorded

judgments. Clearly, none of the requested information is even arguably “proprietary.”

        85.      Cardinal’s refusal to provide any supporting documentation of its collection efforts

precluded the Auditor from analyzing the Collections Accounts, a significant portion of Nitrous’

Participation Portfolio and the locus of many of the questions Nitrous concerning its investments

with Cardinal.

        86.      As a result, the Auditor could not complete her analysis of the Participation

Portfolio, and, as such, could not provide Nitrous a comprehensive report about the status of its

Participation Portfolio.




                                                  14
              Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 15 of 21



          Nitrous’ Questions about its Participation Portfolio Remain Unanswered

        87.     The Auditor’s findings confirm Cardinal breached the terms of the Agreement by

failing to provide Nitrous supporting documentation before charging collection costs, failing to

provide it information about Syndications current as of the last business day, and failing to pay

Nitrous the amounts Cardinal owed Nitrous within a day after the funds cleared.

        88.     The Auditor’s findings also suggest Cardinal failed to manage the Participation

Portfolio as Cardinal represented and promised pursuant to the terms of the Agreement in other

ways.

        89.     Contrary to its representations, Cardinal did not provide Nitrous with control,

diligence or transparency in connection with its Participation Portfolio. Rather, the nature and

quality of information provided by Cardinal through Redbird suggests Cardinal purposefully

hindered Nitrous’ ability to understand the true status of the Collections Accounts and the

performance of its Participation Portfolio.

        90.     Upon information and belief, as established by the material change in performance

after Nitrous’ continued significant investment and the additional irregularities discussed herein,

Cardinal negligently or intentionally manipulated Redbird using false and misleading information

in order to artificially inflate the value of Nitrous’ Participation Portfolio. As a result, Nitrous

believed its Participation Portfolio was performing better than it was, and continued to participate

in Syndications offered to it by Cardinal.

        91.     Based upon Cardinal’s inaccurate valuation of Nitrous’ Participation Portfolio,

Nitrous invested over $4 million in participations offered and managed by Cardinal.

        92.     Upon information and belief, Cardinal only uses one collections company, ROJ

Equity, LLC (“ROJ”) in connection with the Collection Accounts.




                                                15
             Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 16 of 21



       93.     Nitrous has learned that ROJ is operated by Stephen Fellus, the brother of

Cardinal’s agent Warren Fellus. Nitrous also discovered ROJ was incorporated in October 2017,

just weeks after Warren Fellus introduced Nitrous to Cardinal’s syndication opportunities.

Strangely, Cardinal represented in its February 2018 email that it had been debiting Nitrous’

account for collection costs incurred by ROJ since September 2017, a month prior to the time ROJ

was formed.

       94.     Upon information and belief, Cardinal and ROJ have an arrangement that

incentivizes pushing Accounts into “collections.” Upon information in belief, Cardinal and ROJ

then charge amounts to participants under the guise of “collections costs” and collect funds that

are never reported on Redbird or distributed to participants of Syndications.

       95.     By unreasonably withholding documentation to support its collections efforts from

Nitrous and its Auditor, Cardinal prevented Nitrous from confirming these suspicions.

       96.     Cardinal’s conduct clearly violates the standard of care it represented it would

employ as manager of the Syndications, as specifically set forth in the Agreement, and further

violates generally accepted industry standards.

       97.     Upon information and belief, the Merchant Agreements contain further standards

of care Cardinal agreed to employ in connection with Syndications.

       98.     Since first participating with Cardinal, Nitrous has, on multiple occasions, asked

Cardinal to provide it copies of merchant agreements for Syndications it participated in. However,

Cardinal has either ignored these requests, or refused to comply with Nitrous’ requests.

       99.     All conditions precedent to the maintenance of this action have occurred, have been

performed, or have been waived.




                                                  16
                 Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 17 of 21




                                            COUNT I
                            Breach of Merchant Participation Agreement

          100.     Nitrous hereby readopts and realleges paragraphs 1-99 as though fully set forth

herein.

          101.     Nitrous and Cardinal were parties to the Agreement, a valid and enforceable

contract.

          102.     Nitrous performed all obligations owed to Cardinal under the terms of the

Agreement.

          103.     Cardinal breached its obligations under the Agreement by failing to provide Nitrous

information regarding the status of Syndications current as of the last business day, failing to timely

pay Nitrous its share of Collections and failing to provide Nitrous supporting documentation of

collections costs debited from its account.

          104.     In addition, Cardinal failed to comply with the standard of care set forth in the

Agreement, or any reasonable standard of care, in connection with its management of the

Participation Portfolio by unreasonably withholding information vital to Nitrous’ understanding

of the status of the Participation Portfolio, failing to employ commercially reasonable efforts to

maximize collections of amounts owed, and otherwise acting against Nitrous’ interests in

connection with the Participation Portfolio in violation of the terms of the Agreement.

          105.     Cardinal’s failure to comply with that standard of care is a further breach of the

Agreement.

          106.     Each of Cardinal’s breaches of the Agreement are material breaches.

          107.     As a result of Cardinal’s multiple breaches of the Agreement, Nitrous has suffered

damages in an amount estimated at over $700,000.00.



                                                   17
                 Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 18 of 21



          108.          Therefore, Nitrous is entitled to damages in an amount to be determined at trial,

including compensatory damages and its attorney’s fees pursuant to §9.2 of the Agreement.

                                                    COUNT II
                                                    Accounting

          109.          Nitrous hereby readopts and realleges paragraphs 1-99 as though fully set forth

herein.

          110.          Nitrous and Cardinal’s relationship involved additional factors and special

circumstances such that it expanded beyond a mere business transaction and created a fiduciary

relationship.

          111.          The special circumstances that created a fiduciary duty between Nitrous and

Cardinal include:

                   i.      Cardinal’s representations that it would act as an agent for Nitrous in connection

                           with all aspects of Nitrous’ investments in the Syndications;

                  ii.      Nitrous’ entrustment of over $4 million to Cardinal to manage as promised

                           under the terms of the Agreement and in accordance with generally accepted

                           standards of care;

                 iii.      The nature of the transactions, which required that Cardinal act as Nitrous’

                           agent in connection with the Syndications;

                 iv.       Nitrous’ vulnerability due to having no direct rights under the Merchant

                           Agreement, or in connection with managing the Syndications;

                  v.       Cardinal held itself out as, and in fact was, in a position of power in relation to

                           Nitrous in connection with the Syndications;

                 vi.        Cardinal held itself out as, and in fact was, uniquely situated to gather and

                           report information related to the Syndications, enforce the terms of the



                                                         18
              Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 19 of 21



                        underlying Merchant Agreements and otherwise manage the Syndications on

                        Nitrous’ behalf.

       112.          Cardinal engaged in misconduct that constitutes a breach of its fiduciary duty owed

to Nitrous by:

                i.      Providing Nitrous inaccurate, untimely and incomplete information regarding

                        its Participation Portfolio;

               ii.      Unreasonably withholding information about its collection efforts in connection

                        with Nitrous’ investments, despite demand; and

              iii.      Failing to manage Nitrous’ Participation Portfolio in accordance with any

                        recognizable standard of care.

       113.          During the parties’ relationship, Nitrous entrusted Cardinal with over $4 million on

over 400 occasions pursuant to a course of conduct established by the parties.

       114.          Cardinal manifested an intent to act as Nitrous’ agent in connection with the

Syndications.

       115.          Cardinal accepted the undertaking of acting as Nitrous’ agent in connection with

the Syndications.

       116.          Nitrous understood that Cardinal was in control of the management of its

Syndications due to the nature of the transactions, which required Cardinal to act as Nitrous’ agent,

and Cardinal’s representations and obligations under the Agreement.

       117.          Nitrous has an ongoing interest in an accounting of the money it entrusted to

Cardinal.

       118.          Nitrous has no other adequate remedy at law available.




                                                       19
              Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 20 of 21



       119.     Nitrous has previously made demands upon Cardinal for an accounting of its money

but Cardinal has refused to provide any such accounting.

       120.     Nitrous has attempted to obtain the information required to conduct the accounting

itself, but Cardinal has unreasonably withheld the information necessary to do so.

       121.     An accounting is necessary to determine the status of Nitrous’ Participation

Portfolio and to determine whether Cardinal properly managed Nitrous’ investments.

                                      PRAYER FOR RELIEF

       Plaintiff respectfully requests a judgment:

                (a)    Awarding damages to be determined at trial, pre-judgment interest, post-

                       judgment interest, attorneys’ fees and costs;

                (b)    Requiring that Defendant conduct an accounting of Plaintiff’s Participation

                       Portfolio; and

                (c)    Granting such other relief, including interest, as may be just and

                       appropriate.




                                                20
           Case 1:20-cv-02216 Document 1 Filed 03/12/20 Page 21 of 21



                                        JURY DEMAND

       Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the Federal

Rules of Civil Procedure.

 DATED:         March 12, 2019
                New York, NY

                                           Respectfully submitted:


                                           s/Evan W. Bolla____________
                                           L. Reid Skibell
                                           Evan W. Bolla
                                           HARRIS ST. LAURENT LLP
                                           40 Wall Street, 53rd Floor
                                           New York, NY 10005
                                           T: (917) 512-9472
                                           E: ewbolla@hs-law.com

                                           MCINTYRE THANASIDES BRINGGOLD
                                           ELLIOTT GRIMALDI GUITO & MATTHEWS,
                                           P.A.
                                           Christina Casadonte-Apostolou (pro hac vice
                                           pending)
                                           Paul Thanasides (pro hac vice pending)
                                           500 E. Kennedy Blvd., Suite 200,
                                           Tampa, Florida 33602
                                           (t) 813-223-0000
                                           (f) 813-225-1221

                                           Attorneys for Plaintiff




                                                21
